Name: Commission Regulation (EC) No 704/2001 of 6 April 2001 amending Regulation (EC) No 2300/97 on detailed rules to implement Council Regulation (EC) No 1221/97 laying down general rules for the application of measures to improve the production and marketing of honey
 Type: Regulation
 Subject Matter: economic policy;  marketing;  animal product;  production
 Date Published: nan

 Avis juridique important|32001R0704Commission Regulation (EC) No 704/2001 of 6 April 2001 amending Regulation (EC) No 2300/97 on detailed rules to implement Council Regulation (EC) No 1221/97 laying down general rules for the application of measures to improve the production and marketing of honey Official Journal L 098 , 07/04/2001 P. 0014 - 0014Commission Regulation (EC) No 704/2001of 6 April 2001amending Regulation (EC) No 2300/97 on detailed rules to implement Council Regulation (EC) No 1221/97 laying down general rules for the application of measures to improve the production and marketing of honeyTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1221/97 of 25 June 1997 laying down general rules for the application of measures to improve the production and marketing of honey(1), as amended by Regulation (EC) No 2070/98(2), and in particular Article 5 thereof,Whereas:(1) Commission Regulation (EC) No 2300/97(3), as last amended by Regulation (EC) No 1438/2000(4), lays down provisions for the implementation of measures to improve the production and the marketing of honey.(2) The conclusions of the Commission report to the Council and the European Parliament on the implementation of Council Regulation (EC) No 1221/97 laying down general rules for the application of measures to improve the production and marketing of honey(5) provides for the introduction of simplified administration to permit Member States each year simply to present any amendments or adjustments to programmes presented the previous year.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs,HAS ADOPTED THIS REGULATION:Article 1Article 2(1) of Regulation (EC) No 2300/97 is replaced by the following: "1. Member States shall notify their programmes to the Commission before 15 April of each year. However, Member States may simply notify any amendments or adjustments to programmes notified the previous year."Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 6 April 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 173, 1.7.1997, p. 1.(2) OJ L 265, 30.9.1998, p. 1.(3) OJ L 319, 21.11.1997, p. 4.(4) OJ L 161, 1.7.2000, p. 65.(5) COM(2001) 70 final.